      Case 2:19-cv-05633-NVW Document 25 Filed 06/17/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     Torre Damio Sanders, Jr.,                       No. CV-19-05633-PHX-NVW (DMF)
 9
                          Petitioner,
10                                                    ORDER
     v.                                               and
11
                                                      DENIAL OF CERTIFICATE OF
12   Attorney General of the State of Arizona, et     APPEALABILITY AND IN FORMA
     al.,
                                                      PAUPERIS STATUS
13
                          Respondents.
14
            Pending before the court is the Report and Recommendation (“R&R”) of Magistrate
15
     Judge Fine (Doc. 23) regarding petitioner’s Amended Petition for Writ of Habeas Corpus
16
     filed pursuant to 28 U.S.C. § 2254 (Doc. 13). The R&R recommends that the Petition be
17
     dismissed without prejudice. The Magistrate Judge advised the parties that they had
18
     fourteen days to file objections to the R&R. (R&R at 11) (citing Rules 6, 72), Federal
19
     Rules of Civil Procedure; 28 U.S.C. § 636(b)(1); United States v. Reyna-Tapia, 328 F.3d
20
     1114, 1121 (9th Cir. 2003) (en banc)). Petitioner filed objections on June 12, 2020 (Doc.
21
     24).
22
            The Court has considered the objections and reviewed the Report and
23
     Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
24
     the court must make a de novo determination of those portions of the Report and
25
     Recommendation to which specific objections are made). The Court agrees with the
26
     Magistrate Judge’s determinations, accepts the recommended decision within the meaning
27
     of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
28
      Case 2:19-cv-05633-NVW Document 25 Filed 06/17/20 Page 2 of 2



 1   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate”).
 3          IT IS THEREFORE ORDERED that Report and Recommendation of the
 4   Magistrate Judge (Doc. 23) is accepted.
 5          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment dismissing
 6   petitioner's Amended Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. §
 7   2254 (Doc. 13) without prejudice. The Clerk shall terminate this action.
 8          A request for a certificate of appealability will be denied because dismissal of the
 9   Petition is justified by a plain procedural bar and reasonable jurists would not find the
10   procedural ruling debatable..
11
            Dated this 16th day of June, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
